DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 18 October 2021 is acknowledged. Claims 15-20 are withdrawn from consideration.

Specification
The disclosure is objected to because of the following informalities: “transducer elements 6222” and “imaging core 62” in [0052] should be “transducer elements 622” and “imaging core 562,” respectively.  Additionally, a space should be placed between “964” and “to” in the last sentence of [0068]. Appropriate correction is required.
The use of the term Pebax ® in [0043], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (US 20090287188).
Regarding Claim 1, Golden teaches an intraluminal device, [0024] (“a steerable catheter 20”), comprising:
a) a flexible elongate shaft including a distal portion and a proximal portion, [0026] (“insertion shaft 24 can be formed as an elongated body having a proximal end 30 and a distal end 32. […] The insertion shaft may be constructed using various techniques from any suitable material, such as PEBA.RTM. (polyether block amides), nylon, polytetrafluoroethylene (PTFE), polyethylene, polyurethane, fluorinated ethylene propylene (FEP), thermoplastic polyurethane, thermoplastic elastomers and the like, or combinations and blends thereof.”), wherein the flexible elongate shaft is configured for insertion into a patient body, [0027] (“The insertion shaft 24 is configured so that it is capable of being deflected or “steered” through or within the cavities, vessels, passageways, etc. of a body to an area of interest.”);
b) a distal tip, [0028] (“distal tip 40”), that comprises an imaging element, [0032] (“The handle housing 50 may include other features, if desired, such as one or more ports for providing access to optional channels of the insertion shaft 24. For example, the ports may include one or more of the following: an imaging device port 54”), where when the imaging device is inserted through the imaging 
c) a control handle, [0024] (“control handle 22”), coupled to the proximal portion of the flexible elongate shaft, [0032] (“the insertion shaft 24 is functionally connected at its proximal end 30 to the control handle 22”), wherein the control handle, includes:
	i) a first actuator, [0033] (“control knob 64”), configured to position the imaging element within the patient body, [0033] (“the movable members are control knobs 62 and 64, which are connected to two pairs of steering wires 44 for effecting 4-way steering of the distal end 32 of the insertion shaft 24 in the up/down direction and in the right/left direction.”); and
	ii) a first frictional member, [0033] (“steering wires 44”), coupled to the first actuator, , and arranged to contact the first actuator, [0033] (“the second control knob 64 is connected to a pair of steering wires 44”).

    PNG
    media_image1.png
    654
    398
    media_image1.png
    Greyscale

Fig. 1 of Golden
Regarding Claim 2, Golden teaches all limitations of Claim 1, as discussed above. Furthermore, Golden teaches wherein the first actuator includes:
a) a first pulley member, [0034] (“semi-circular pulley 70”), coupled to a first pair of pullwire segments, [0035] (“When assembled, the proximal ends of a first pair of steering wires 44 can be secured to opposite sides of the pulley 70 of the first drive member 66 in a conventional manner.”), wherein the first pair of pullwire segments are coupled to the distal portion of the flexible elongate shaft, [0031] (“The distal ends of the steering wires 44 can be secured at the distal end 32 of the insertion shaft 24”); and 
b) a first actuation control member coupled to the first pulley member, [0034] (“each drive member 66 and 68 is an integrally formed piece of material, such as plastic, defining a truncated or semi-circular pulley 70 on one side”), and configured to apply tension to the first pair of pullwire 
c) wherein the first frictional member is positioned on a side of the first actuation control member opposite to the first pulley member, [0035] (“When assembled, the proximal ends of a first pair of steering wires 44 can be secured to opposite sides of the pulley 70 of the first drive member 66 in a conventional manner.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20090287188) in view of Ku et al. (US 20130204096).
Regarding Claim 3, Golden teaches all limitations of Claim 2, as discussed above. Moreover, Golden teaches an imaging device, [0032] (“The handle housing 50 may include other features, if desired, such as one or more ports for providing access to optional channels of the insertion shaft 24. For example, the ports may include one or more of the following: an imaging device port 54”).
However, Golden does not explicitly teach an outer circumference of the first frictional member includes one or more interfering posts oriented towards a cavity of the first actuation control member, the one or more interfering posts contact the first actuation control member in response to application 
In an analogous intraluminal device field of endeavor, Ku teaches an intraluminal device, [0034] (“An elongated catheter device 10”), wherein:
a) an outer circumference, shown in Fig. 16, re-produced and annotated by examiner below, of the first frictional member, [0057] (“engagement member 119”), includes one or more interfering posts, [0057] (“teeth 120”), oriented towards a cavity of the first actuation control member, [0057] (“an engagement member 119 with teeth 120 which engages the teeth 154 on the inner surface 153 of journal 152”);
b) the one or more interfering posts contact the first actuation control member in response to application of a compression force on the first actuation control member, [0056] (“as the operating lever 124 is moved by the operator from the forward position […] to a proximal position […] the operator senses greater resistance to movement because of the gradually increasing height of the teeth 154.”); and 
c) contact between the interfering posts and the first actuation control member changes rotational resistance of the first actuation control member, [0057] (“a variety of biased frictional engagements may be employed.”).

    PNG
    media_image2.png
    265
    516
    media_image2.png
    Greyscale

Fig. 16 of Ku
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20090287188)  and Ku et al. (US 20130204096) as applied to Claim 3 above, and further in view of Dunham et al. (US 6210337).
Regarding Claim 4, the modified device of Golden teaches all limitations of Claim 3, as discussed above. However, the modified device of Golden does not explicitly teach a clutch spring coupled to the first pulley member; a clutch cam coupled to the clutch spring; and a clutch control member coupled to the clutch cam such that adjustment of the clutch control member causes the clutch cam to compress the clutch spring towards the first pulley member such that the compression force is applied to the first actuation control member.
In an analogous intraluminal imaging device field of endeavor, Dunham teaches an intraluminal imaging device, Column 2 Lines 7-8 (“ultrasonic endoscopic probe), wherein the control handle, Column 2 Lines 53-56 (“The handle 10 also contains a locking mechanism […]. The principle of the locking mechanism is illustrated in Fig. 3”), further includes:
a) a clutch spring, Column 2 Line 66 (“spring 148a”), coupled to the first pulley member, as shown in Fig. 3, re-produced below; 
b) a clutch cam, Column 2 Line 64 (“cam follower 142a”), coupled to the clutch spring, Column 2 Line 65-66 (“The cam follower in turn compresses the spring 148a”); and 


    PNG
    media_image3.png
    450
    715
    media_image3.png
    Greyscale

Fig. 3 of Dunham
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Dunham because this allows adjustment or manipulation of the distal end of the device while within a patient, as taught by Dunham in Column 1 Lines 7-10, which permits an operator to image in multiple directions or angles inside a patient.

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20090287188), Ku et al. (US 20130204096) and Dunham et al. (US 6210337), as applied to Claim 4 above, and further in view of Oskin (US 20130184691).
Regarding Claim 5, the modified device of Golden teaches all limitations of Claim 4, as discussed above. Furthermore, Golden teaches wherein the control handle further includes a housing having an elongate shape, [0032] (“handle housing 50”), and shown in Fig. 1, re-produced above, wherein the first frictional member and the first actuator are disposed at a distal portion of the housing (50B), as shown in Fig. 3, re-produced below.

    PNG
    media_image4.png
    474
    478
    media_image4.png
    Greyscale

Fig. 3 of Golden
However, the modified device of Golden does not explicitly teach wherein the clutch spring, the clutch cam, and the clutch control member are disposed at a distal portion of the housing and wherein the housing includes a plurality of finger-shaped grooves positioned on an outer surface of a proximal portion of the housing.


    PNG
    media_image5.png
    357
    686
    media_image5.png
    Greyscale

Fig. 1 of Dunham
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Dunham because the housing provides protection to the clutch spring, clutch cam, and clutch control member, which allows the device to operate properly. Furthermore, an elongated housing with the elements disposed within it provides an ergonomic device that is easy for a user to handle and use.
However, the modified device of Golden combined with Dunham does not explicitly teach wherein the housing includes a plurality of finger-shaped grooves positioned on an outer surface of a proximal portion of the housing.
In an analogous control handle field of endeavor, Oskin teaches a control handle, [0022] (“handle 110”), wherein the housing includes a plurality of finger-shaped grooves positioned on an outer surface of a proximal portion of the housing, [0023] (“Handle 110's proximal portion may include design features, such as finger grooves to assist in endoscopic device handling.”).

Regarding Claim 6, the modified device of Golden teaches all limitations of Claim 5, as discussed above. Furthermore, Golden teaches an axle extending through the first pulley member, the first actuation member, and the first frictional member, [0035] (“cylindrical drive shaft 76”) and shown in Fig. 5, re-produced below, where the steering wires 44, are coupled to the pulley 70, and therefore the drive shaft 76 still extends through the first frictional member as well, wherein the housing includes a plurality of alignment members arranged to receive the axle, as demonstrated in Fig. 5, re-produced below, where the drive shaft 76 fits within the openings of the other components it aligns with within the housing.

    PNG
    media_image6.png
    457
    651
    media_image6.png
    Greyscale

Fig. 5 of Golden
However, Golden does not explicitly teach a clutch spring.
In an analogous intraluminal imaging device field of endeavor, Dunham teaches a clutch spring, Column 2 Line 66 (“spring 148a”).

Regarding Claim 7, the modified device of Golden teaches all limitations of Claim 6, as discussed above. Furthermore, Golden teaches wherein the first frictional member further includes a locking post positioned on a side of the first frictional member, [0039] (“The first and second locking devices comprise first and second cam members 84 and 86, […] and first and second brake members 96 and 98”) and shown in Fig. 3, re-produced above, and wherein the first actuation control member is maintained at a current position when the locking post is locked to one of the plurality of alignment members, [0049] (“The first control knob 62, the second control knob 64, the first lock lever 90 and the second lock lever 92 are attached in a suitable manner to the drive shafts 76, 78, 140, and 142, respectively, for co-rotation.”).
	Additionally, Ku teaches one or more interfering posts, [0057] (“teeth 120”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ku because this allows the device to have a self-locking system in order to hold and lock and the shaft in a specific, desired position or configuration, as taught by Ku in [0072], which may be beneficial in situations in which a user must observe an object over a period of time, or if a user needs an extended period of time to examine an image. Additionally, the interfering posts are a simplistic, uncomplicated design which is extremely unlikely to break due to the nature of the design, making it ideal for being housed within the handle housing.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20090287188) in view of Selkee (US 20130131592).
Regarding Claim 8, Golden teaches all limitations of Claim 2, as discussed above. Furthermore, Golden teaches the first pulley member, [0034] (“pulley 70”), includes a first post, [0045] (“cylindrical drive shaft 140”), received within a first slot, shown in the exploded view in Fig. 5, re-produced below, on the actuation member, [0034] (“control knob 64”).
However, Golden does not explicitly teach wherein the first actuation control member includes a first slot and a second slot, wherein the first pulley member includes a first post received within the first slot and a second post received within the second slot, and wherein the first post and the second post have different diameters.
In an analogous steerable medical device control handle field of endeavor, Selkee an intraluminal imaging device, [0030] (“catheter 10”), teaches wherein the first actuation control member, [0021] (“actuation assembly”), includes a first slot, [0052] (“aperture 68”) and a second slot, [0052] (“central bore 84”), wherein the first pulley member, [0052] (“pulley 70”), includes a first post received within the first slot and a second post received, [0052] (“shaft 66”) within the second slot, and wherein the first post and the second post have different diameters, as shown by the size of the aperture 68 and the central bore 84 in Fig. 11, re-produced below.

    PNG
    media_image7.png
    367
    609
    media_image7.png
    Greyscale

Fig. 11 of Selkee
.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20090287188) in view of Okamoto (US 20130047757).
Regarding Claim 10, Golden teaches all limitations of Claim 2, as discussed above. Furthermore, Golden teaches a second actuator, [0033] (“control knob 62”) and a second frictional member coupled to the second actuator and arranged to contact the second actuator to control positioning of the imaging element, [0035] (“When assembled, the proximal ends of a first pair of steering wires 44 can be secured to opposite sides of the pulley 70 of the first drive member 66 in a conventional manner.”).
 However, Golden does not explicitly teach a second pulley member coupled to a second pair of pullwire segments, wherein the second pair of pullwire segments are coupled to the distal portion of the flexible elongate shaft; and a second actuation control member coupled to the second pulley member and configured to apply tension to the second pair of pullwire segments such that the imaging element and the distal portion of the flexible elongate shaft are deflected along a second plane different from the first plane; and a second frictional member coupled to the second actuator and arranged to contact the second actuator to control positioning of the imaging element.

a) a second actuator, [0045] (“operation element 5”), including:
i) a second pulley member, [0067] (“guide roller set 21 includes […] four guide rollers 21u, 21d, 21l, and 21r.”), coupled to a second pair of pullwire segments, [0068] (“The four guide rollers 21u, 21d, 21l, and 21r correspond to the four bending wires 8u, 8d, 8l, and 8r, respectively.”), wherein the second pair of pullwire segments are coupled to the distal portion of the flexible elongate shaft, [0081] (“the respective distal end portions of the bending wires 8u, 8d, 8l and 8r are fixed at positions corresponding to up, down, left and right of unshown distal end bending pieces that are included in the bending portion 2b.”); and
ii) a second actuation control member coupled to the second pulley member, [0085] (“respective proximal end portions of the bending wires 8u, 8d, 8l and 8r are fixed to the wire attachment portions 13u2, 13d2, 13l2 and 13r2.”), and configured to apply tension to the second pair of pullwire segments, [0094] (“the upward bending wire 8u fixed to the upward wire attachment portion 13u2 gradually changes from a slackened state to a tensed state.”), such that the imaging element and the distal portion of the flexible elongate shaft are deflected along a second plane different from the first plane, [0047] (“The bending portion 2b is configured so as to bend in accordance with a tilt operation that includes a tilt direction and a tilt angle of the operation element 5, as shown by the arrows Yu, Yd, Yl, and Yr in FIG. 1. More specifically, in accordance with a tilting operation of the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Golden and Okamoto because the second pulley member and second actuation control member prevent the elements of the control handle from becoming entangled or intertwined with each other, as taught by Okamoto in [0126], which would lead to an inoperative control handle. Furthermore, maintaining separate pulley members and actuation control members allow the design of the control handle to have one element per deflection plane, which may be beneficial in simplicity of design or use.
Regarding Claim 11, the modified device of Golden teaches all limitations of Claim 10, as discussed above. Furthermore, Golden teaches a housing having an elongate shape, [0032] (“handle housing 50”), and shown in Fig. 1, re-produced above, wherein the first actuation control member the second actuation control member are positioned lengthwise along the housing, also shown in Fig. 1, re-produced above.
Regarding Claim 14, the modified device of Golden teaches all limitations of Claim 10, as discussed above. Furthermore, Golden teaches wherein the first plane is a left-right articulation plane, [0033] (“for effecting 4-way steering of the distal end 32 of the insertion shaft 24 in […] the right/left direction.”), wherein the second plane is an anterior-posterior articulation plane, [0033] (“for effecting 4-way steering of the distal end 32 of the insertion shaft 24 in the up/down direction”), and wherein the first actuation member is larger in size than the second actuation control member, as shown in Fig. 1, re-produced above, by the size difference between control knobs 62 and 64.

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20090287188) and Okamoto (US 20130047757) as applied to Claim 10 above, and further in view of Hossack et al. (US 20090318003).
Regarding Claim 12, the modified device of Golden teaches all limitations of Claim 10, as discussed above. However, the modified device of Golden does not explicitly teach wherein the housing includes a routing member configured to orient a coaxial cable coupled to the imaging element such that the coaxial cable is spaced from the first pair of pullwire segments and the second pair of pullwire segments within the housing.
In an analogous intraluminal imaging field of endeavor, Hossack teaches an intraluminal imaging device, [0052] (“catheter assembly 10”), wherein the housing includes a routing member, [0081] (“central lumen 47”), configured to orient a coaxial cable coupled to the imaging element such that the coaxial cable is spaced from the first pair of pullwire segments and the second pair of pullwire segments within the housing, [0081] (“The catheter shaft 12 includes central lumen 47 containing the wire bundle 48 including individual wires (e.g., 48a and 48b) and a shared lumen 68 through which the first steering wire 56 and the second steering wire 58 pass. Each steering wire can alternatively be within its own sheath (not shown), and both assemblies of wire and sheath are contained within the shared lumen 68.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hossack because maintaining the coaxial cable as separate from the pullwire segment pairs keep the elements that require no interaction separate, in order to ensure proper functional of the handle and flexible elongate shaft, thus providing an efficient and quality procedure with the device.
Regarding Claim 13, the modified device of Golden teaches all limitations of Claim 10, as discussed above. However, the modified device of Golden does not explicitly teach wherein the first 
In an analogous intraluminal imaging field of endeavor, Hossack teaches an intraluminal imaging device, [0052] (“catheter assembly 10”), wherein the first actuator, [0052] (“second steering actuator 24”), is aligned with a central longitudinal axis of the flexible elongate shaft, and wherein the second actuator, [0052] (“first in-line steering actuator 22”), is offset from the central longitudinal axis such that actuations of the first pair of the pullwire segments and the second pair of pullwire segments are independent of each other, as shown in Fig. 19, re-produced below.

    PNG
    media_image8.png
    265
    408
    media_image8.png
    Greyscale

Fig. 19 of Hossack
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hossack because the physical and visual separation of the actuators ensure that it is clear to an operator what each actuator operates and the operator is less likely to actuate the actuator for a direction they do not want to move the device in.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art teaches pulley members, such as those in Yamakawa et al. (US 20120053417), where a wire pulley (50) is coaxially connected to a worm wheel (a drive gear) 52, by an anchoring member, as shown in Fig. 7, re-produced and annotated by the examiner below. However, the anchoring member of Yamakawa is not disposed on an edge of the first pulley member.

    PNG
    media_image9.png
    319
    349
    media_image9.png
    Greyscale

Fig. 7 of Yamakawa
Additionally, while the prior art teaches at least one hole within the pulley member, such as in Fig. 3 of Dunham, re-produced above, where element 154 passes through a singular hole in the center of the pulley.
However, the prior art does not teach a plurality of holes radially spaced apparat on a side of the first pulley member opposite to the first post and the second post and wherein the first pair of pullwire segments are threaded through the plurality of holes and secured to the anchoring member.
	The differences between the claimed device and the prior art are non-obvious because change from the pulley containing a singular hole to a plurality of holes radially spaced apart on a side of the pulley member is not a change that is obvious in the art. The change would involve a completely on an edge of the first pulley member, nor does the prior art provide support for moving the position of the anchoring member of one such as that presented in Yamakawa. The traditional design of a pulley or roller element maintains a hole in the center for elements to pass through rather than multiple holes spaced radially.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793